DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an Al alloy, classified in C22C 21/08.
II. Claims 16-23, drawn to method of making an aluminum alloy, classified in C22C 1/026.
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a materially different process such as powder metallurgy.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Johanna Schwartz on April 28, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “at least 40% of all copper and 60% of all iron present”. It is unclear if exactly 60% of all iron present is intended, or at least 60% of all iron present is intended. 
Claim 5 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 also recites the limitation "the ratio" in line 1, which has insufficient antecedent basis as well.  For the purposes of this action, the examiner interprets “the ratio” to refer to the Cu/RE ratio (referred to in claim 4).
Claim 15 refers to the phrase “more than 10 wt% of the REE by volume”. The terms wt% and vol%, to the examiner’s knowledge, are typically used in alternative to one another, rather than in combination. The examiner is uncertain of the relationship implied- i.e. it is unclear how wt% can be “by volume”.
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Che et al (US 2012/0152414).
Che teaches an aluminum alloy comprising (in wt%):

cl. 1

cl. 11
cl. 13
cl. 14
Che et al
Cu
present
0.1-7% (cl. 10)



1-10% 
Fe


>0-2%*

>0-2%
<0.5%
RE 
(Ce &/or La)
present
>0-4% RE (cl. 8)
0.1-1% RE (cl. 9)


>0-4% RE
0.05-5% RE



>0-0.3%*

>0-0.3%
0.01-0.5
Mg


>0-3%*

>0-3% Mg




*=and/or







Si, Mn, Zn, Cr, or Zr

0.01-1.0% Zr

*Al11REE3
With ≥40%Cu and 60% Fe contained in Al11REE3 phase






Table 1: Comparison of instant claims and Che (US 2012/0152414)
see Che at abstract, [0095], [0094], which overlaps the claimed alloy composition of Cu, Fe, RE, Ti, and Zr (cl. 1, 8-11, 13). Che teaches RE elements are used as alloying additions in order to improve mechanical properties and corrosion resistance [0094], and teaches Al11Ce3 or Al11La3 intermetallic compounds are present [0058] and typically distributed at grain boundaries [0073]. 
Che does not mention that Cu and Fe are contained in said Al11REE3 intermetallic compound (independent claim 1), or the REE is contained in the aluminum grains >10wt% (independent claim 15). However, because Che teaches overlapping Al-Cu-(La,Ce)-Fe composition, then substantially the same microstructure is expected, as for the instant invention (such as location of Al11REE3 intermetallic compound, and presence of Cu and Fe in said intermetallic compound). Therefore, because Che teaches ranges that encompass the presently claimed alloying ranges, and the claimed microstructure is inherently expected, it is held that Che anticipates, or in the alternative, has created a prima facie case of obviousness of the presently claimed invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 2, because Che teaches overlapping Al-Cu-(La,Ce)-Fe composition, then substantially the same microstructure is expected, as for the instant invention (such as presence of 80% Cu in said intermetallic compound).
Concerning claim 3, Che teaches said RE element can be Ce (ex. 2, 21, etc).
Concerning claims 4-6, which mention                          
                            
                                
                                    C
                                    u
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                                
                                    R
                                    E
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                            
                            ≥
                            2.1
                            :
                            1
                        
                     (cl. 4),                         
                            
                                
                                    C
                                    u
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                                
                                    R
                                    E
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                            
                            =
                            2.1
                            :
                            1
                             
                            t
                            o
                             
                            3.1
                            :
                            1
                        
                     (cl. 5),                         
                            
                                
                                    C
                                    u
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                                
                                    R
                                    E
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                            
                            =
                            2.1
                            :
                            1
                             
                            t
                            o
                             
                            2.6
                            :
                            1
                        
                     (cl. 6), the examiner points out the ranges of Cu and RE taught by Che broadly overlap said ratios. 
Concerning claim 7, see above discussion of expected microstructure/intermetallics.
Concerning claims 8-11, Che teaches ranges that substantially overlap the instantly claimed ranges, see Table 1 above.
Concerning claims 12 and 13, Che teaches the presence of Ti and Zr, see Table 1 above, and therefore meets the instant limitations. Further concerning claim 12, though Che does not mention the presence of ternary phase Al-REE-Ti, and ratio of at%REE: at% Ti, because Che teaches alloying ranges that overlap those as claimed, then substantially the same microstructure/intermetallic phases are expected for Che, as for the instant invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (US 2012/0152414) further in view of “Aluminum and Aluminum Alloys” p 89, 639. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 26  of U.S. Patent No. 9,963,770 (hereinafter US’770). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’770 are drawn to an overlapping Al-Cu-Ce-Fe-Mg-Zr-Ti alloy, with Al11Ce3, said overlapping alloy having overlapping ratios of Cu:RE (instant claims 4-6) & RE:Ti (instant claim 12). Though the claims of US’770 do not mention that Cu and Fe are contained in said Al11REE3 intermetallic compound (independent claim 1), or the REE is contained in the aluminum grains >10wt% (independent claim 15), because the claims of US’770 teach overlapping Al-Cu-(La,Ce)-Fe composition, then substantially the same microstructure is expected, as for the instant invention (such as location of Al11REE3 intermetallic compound, and presence of Cu and Fe in said intermetallic compound). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/084575 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to an overlapping Al-Cu-Ce-Fe-Mg-Zr-Ti alloy, with Al11Ce3 and Cu4REAl8, Cu7RE2Al10, said overlapping alloy having overlapping ratios of Cu:RE (instant claims 4-6) & RE:Ti (instant claim 12). Though the claims of the reference application do not mention that Cu and Fe are contained in said Al11REE3 intermetallic compound (independent claim 1), or the REE is contained in the aluminum grains >10wt% 11REE3 intermetallic compound, and presence of Cu and Fe in said intermetallic compound). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/GEORGE WYSZOMIERSKI/                                                                                             Primary Examiner, Art Unit 1733                                                                                                           
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/8/21